Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT, dated as of
October 22, 2013 (this “Amendment”), is among MYERS INDUSTRIES, INC., an Ohio
corporation (the “Company”), the foreign subsidiary borrowers party hereto (the
“Foreign Subsidiary Borrowers”, and together with the Company, the “Borrowers”),
the lenders party hereto (collectively, the “Lenders”) and JPMORGAN CHASE BANK,
N.A., a national banking association, as agent for the Lenders (in such
capacity, the “Agent”).

RECITALS

A. The Borrowers, the Agent and the Lenders are parties to a Third Amended and
Restated Loan Agreement dated as of November 19, 2010 (the “Loan Agreement”).

B. The Borrowers desire to amend the Loan Agreement, and the Agent and the
Lenders are willing to do so in accordance with the terms hereof.

TERMS

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III hereof, the Loan Agreement shall be amended as follows:

1.1 The following definitions are added to Section 1.1 of the Loan Agreement:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of , or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guaranty of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guaranty of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

“2013 Senior Note Documents” means the 2013 Senior Notes, the 2013 Senior Note
Purchase Agreement and all other agreements, instruments or documents executed
or issued in connection with the Senior Notes.

“2013 Senior Note Purchase Agreement” means the Note Purchase Agreement dated as
of October 22, 2013 among the 2013 Senior Note Holders and the Company, as
amended or modified from time to time if permitted hereunder.

“2013 Senior Note Holders” means the holders of the 2013 Senior Notes.

“2013 Senior Note Obligations” means the current and future obligations and
liabilities owing pursuant to the Senior Note Documents.

“Senior Notes” means the Company’s 4.67% Senior Notes, Series A, due January 15,
2021, 5.25% Senior Notes, Series B, due January 15, 2024, 5.30% Senior Notes,
Series C, due January 15, 2024, and 5.45% Senior Notes, Series D, due
January 15, 2026 in an aggregate principal amount $100,000,000 for all of the
foregoing.

1.2 The definition of “Obligations” in Section 1.1 of the Loan Agreement is
amended by adding the following to the end thereof: “; provided, however, that
the definition of ‘Obligations’ shall not create any guarantee or other
Contingent Obligation by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.”

1.3 The following definitions in Section 1.1 of the Loan Agreement are restated
as follows:

“Common Collateral” means the 65% of the Capital Stock of each Foreign
Subsidiary directly owned by the Company or a Domestic Subsidiary and required
to be pledged under Section 2.18(a) of this Agreement to secure the Obligations,
under the Senior Note Documents to secure the Senior Note Obligations and under
the 2013 Senior Note Documents to secure the 2013 Senior Note Obligations.

“EBITDA” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries for such period determined in conformity with GAAP,
plus to the extent deducted in determining such net income, (a) income taxes,
(b) Interest Expense, (c) non-recurring, non-cash charges and non-cash
restructuring and impairment charges, (d) non cash stock based compensation,
(e) cash restructuring and impairment charges, provided that the amount added
back under this clause (e) in determining EBITDA shall not exceed
(x) $20,000,000 in the aggregate for the four consecutive fiscal quarters ending
June 30, 2014 or (y) $6,000,000 in the aggregate for any period of four
consecutive fiscal quarters for which the first day of such period is after
June 30, 2014, (f) depreciation and amortization expense, (g) all extraordinary
losses, (h) all transaction fees and expenses in connection with the 2013 Senior
Notes, payment of the 2003 Senior Notes, the First Amendment to this Agreement,
and the possible restatement of this Agreement in 2013, and (i) losses from the
sale, exchange, transfer or other disposition of property or assets not in the
ordinary course of business of the Company and its Subsidiaries, and related tax
effects in accordance with GAAP, minus to the extent included in determining
such net income, each of the following, without duplication: (i) the income of
any Person (other than a Wholly Owned Subsidiary of the Company) in which any
Person other than the Company or any of its Subsidiaries has a joint interest or
a partnership interest or other ownership interest, except to the extent of the
amount of dividends or other distributions actually paid to the Company or any
of its Subsidiaries by such Person during such period, (ii) the income of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries or that
Person’s assets are acquired by the Company or any of its Subsidiaries,
(iii) gains from the sale, exchange, transfer or other disposition of property
or assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with GAAP,
(iv) non-recurring, non-cash gains and non-cash restructuring and impairment
gains, (v) all extraordinary gains, and (vi) the income of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary. For the purposes of calculating EBITDA pursuant to any determination
of the Leverage Ratio, such calculation shall be made on a pro forma basis
(i) after giving effect to any Acquisition or any disposition made during the
calculation period and (ii) assuming that such Acquisition or disposition
occurred on the first day of the calculation period; provided that such pro
forma calculation made by the Company shall be either (A) determined in
accordance with Regulation S-X, (B) calculated in good faith and set forth in an
officer’s certificate of the Company, provided any pro forma adjustments or
reductions in costs, if any, in such calculation shall be factually supportable
and shall not to exceed 10% of the actual EBITDA for the target of such
Acquisition for the most recently ended four fiscal quarter period, or
(C) calculated in good faith and set forth in an officer’s certificate of the
Company and reasonably satisfactory to the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

1.4 Section 6.10(v) of the Loan Agreement is restated as follows: “(v) The
Senior Notes in an aggregate principal amount not to exceed $100,000,000, as
reduced from time to time, and the 2013 Senior Notes in an aggregate principal
amount not to exceed $100,000,000, as reduced from time to time, provided that
the Senior Notes shall be paid in full prior to, or simultaneously with, the
initial funding of the 2013 Senior Notes.”

1.5 Section 6.14(x) of the Loan Agreement is restated as follows: “(x) Liens on
the Common Collateral securing the Obligations, the Senior Note Obligations and,
upon and after payment in full of the Senior Note Obligations, the 2013 Senior
Note Obligations, on a pro rata basis (in accordance with the amount of the
Obligations, Senior Note Obligations and, upon and after payment in full of the
Senior Note Obligations, the 2013 Senior Note Obligations) and subject to the
Intercreditor Agreement.”

1.6 Section 6.21 of the Loan Agreement is restated as follows:

6.21 Negative Pledge Limitation. Except as set forth in the Senior Note
Documents and the 2013 Senior Note Documents, the Company will not, and will not
permit any of its Subsidiaries to, enter into any agreement with any Person
other than the Lenders pursuant hereto which prohibits or limits the ability of
the Company or any Subsidiary to create, incur, assume or suffer to exist any
lien upon any of its assets, rights, revenues or property, real, personal or
mixed, tangible or intangible, whether now owned or hereafter acquired.

ARTICLE II. REPRESENTATIONS. Each Borrower and Guarantor (by signing the Consent
and Agreement hereto) represents and warrants to the Agent and the Lenders that:

2.1 The execution, delivery and performance of this Amendment is within its
powers, has been duly authorized and is not in contravention of any statute, law
or regulation known to it or of any terms of its Articles of Incorporation or
By-laws, or of any material agreement or undertaking to which it is a party or
by which it is bound.

 

-3-



--------------------------------------------------------------------------------

2.2 This Amendment is its legal, valid and binding obligation, enforceable
against each in accordance with the terms hereof, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.

2.3 After giving effect to this Amendment, the representations and warranties
contained in Article V of the Loan Agreement and in the other Loan Documents are
true in all material respects on and as of the date hereof with the same force
and effect as if made on and as of the date hereof except to the extent that
such representations and warranties expressly relate to an earlier date.

2.4 After giving effect to this Amendment, no Default or Unmatured Default
exists or has occurred and is continuing on the date hereof. No Default or Event
of Default under and as defined in the Senior Note Purchase Agreement exists or
has occurred and is continuing on the date hereof.

2.5 Attached hereto as Schedule 2.5 are correct and complete copies of the 2013
Senior Note Documents, and the Senior Note Documents are effective as of the
date hereof.

ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
as of the date hereof when each of the following conditions is satisfied:

3.1 The Borrowers and the Required Lenders shall have signed this Amendment.

3.2 The Guarantors shall have signed the Consent and Agreement hereto.

3.3 The Borrowers shall have delivered final signed copies of all 2013 Senior
Note Documents and each 2013 Senior Note Holder shall have executed an
acknowledgment to the Intercreditor Agreement in the form of Exhibit A-2 thereto
or otherwise in a form acceptable to the Agent.

3.4 The Company shall have delivered or caused to be delivered to the Agent such
other documents and satisfied such other conditions, if any, as reasonably
requested by the Agent, including without limitation any amendment to the
Guaranty that may be required by the Agent.

ARTICLE IV. MISCELLANEOUS.

4.1 References in the Loan Agreement or in any other Loan Document to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended
hereby and as further amended from time to time.

4.2 Except as expressly amended hereby, the Borrowers and Guarantors (by signing
the Consent and Agreement hereto) agree that the Loan Agreement and all other
Loan Documents are ratified and confirmed, as amended hereby, and shall remain
in full force and effect in accordance with their terms and that they have no
set off, counterclaim, defense or other claim or dispute with respect to any of
the foregoing. Each of the Borrowers and the Guarantors (by signing the Consent
and Agreement hereto) acknowledges and agrees that the Agent and the Lenders
have fully performed all of their obligations under all Loan Documents or
otherwise with respect to the Borrowers and the Guarantors, all actions taken by
the Agent and the Lenders are reasonable and appropriate under the circumstances
and within their rights under the Loan Documents and they are not aware of any
currently existing claims or causes of action against the Agent or any Lender,
any Subsidiary or Affiliate thereof or any of their successors or assigns, and
waives any such claims or causes of action of which they are aware.

 

-4-



--------------------------------------------------------------------------------

4.3 Terms used but not defined herein shall have the respective meanings
ascribed thereto in the Loan Agreement. This Amendment is a Loan Document. This
Amendment may be signed upon any number of counterparts with the same effect as
if the signatures thereto and hereto were upon the same instrument, and
telecopied signatures or signatures sent by other electronic imaging shall be
effective as originals.

[The remainder of this page is left intentionally blank – signatures contained
on the following pages]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.

 

MYERS INDUSTRIES, INC By:   /s/ Greggory W. Branning Print Name:   Greggory W.
Branning Title:   Senior Vice President, Chief Financial Officer and Secretary
Foreign Subsidiary Borrowers: MYE CANADA OPERATIONS INC. By:   /s/ Greggory W.
Branning Print Name:   Greggory W. Branning Title:   Chief Financial Officer and
Vice President

 

-6-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:   /s/
Dana J. Moran Print Name:   Dana J. Moran Title:   Vice President JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as the Affiliate designated by
JPMorgan Chase Bank, National Association to make Non-Pro Rata Foreign Currency
Loans to the Canadian Borrowers on its behalf By:   /s/ Dana J. Moran Print
Name:   Dana J. Moran Title:   Vice President

 

-7-



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Syndication Agent and as a Lender By:   /s/
Brian P. Fox Print Name:   Brian P. Fox Title:   Vice President

 

-8-



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Documentation Agent and as a Lender By:   /s/ M. James
Barry, III Print Name:   M. James Barry, III Title:   Senior Vice President

 

-9-



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender By:  
/s/ Elizabeth Eaton Print Name:   Elizabeth Eaton Title:   Vice President

 

-10-



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Valerie A. Geiger Print Name:   Valerie
A. Geiger Title:   Senior Vice President

 

-11-



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Eric J. Welsch Print Name:   Eric J. Welsch Title:  
Managing Director

 

-12-



--------------------------------------------------------------------------------

FIRST MERIT BANK, N.A. By:   /s/ Laura C. Redinger Print Name:   Laura C.
Redinger Title:   Vice President

 

-13-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

As of the date and year first above written, each of the undersigned hereby:

(a) fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated hereby and acknowledges and agrees
to all of the representations, covenants, terms and provisions of the above
Amendment applicable to it;

(b) agrees that each Guaranty, other Collateral Document and all other
agreements executed by any of the undersigned in connection with the Loan
Agreement or otherwise in favor of the Agent or the Banks (collectively, the
“Guarantor Collateral Documents”) are hereby ratified and confirmed and shall
remain in full force and effect, and each of the undersigned acknowledges that
it has no setoff, counterclaim or defense with respect to any Guarantor
Collateral Document; and

(c) acknowledges that its consent and agreement hereto is a condition to the
Banks’ obligation under this Amendment and it is in its interest and to its
financial benefit to execute this consent and agreement.

 

BUCKHORN INC. By:   /s/ Greggory W. Branning Print Name:   Greggory W. Branning
Title:   Secretary and Treasurer AMERI-KART CORP. By:   /s/ Greggory W. Branning
Print Name:   Greggory W. Branning Title:   Secretary PATCH RUBBER COMPANY By:  
/s/ Greggory W. Branning Print Name:   Greggory W. Branning Title:   Secretary

 

-14-



--------------------------------------------------------------------------------

MYERS TIRE SUPPLY DISTRIBUTION, INC. By:   /s/ Greggory W. Branning Print Name:
  Greggory W. Branning Title:   Secretary MYELUX, LLC By:   /s/ Greggory W.
Branning Print Name:   Greggory W. Branning Title:   Vice President and
Secretary AMERI-KART (MI) CORP. By:   /s/ Greggory W. Branning Print Name:  
Greggory W. Branning Title:   Secretary MYE AUTOMOTIVE, INC. By:   /s/ Greggory
W. Branning Print Name:   Greggory W. Branning Title:   Secretary LONE STAR
PLASTICS INC. By:   /s/ Greggory W. Branning Print Name:   Greggory W. Branning
Title:   Secretary and Treasurer

 

-15-